Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objection
Claim 18 recites the limitation “prevents liquid from entering a corresponding slot of the plurality of slots” which would read consistent with base Claim 16 if the limitation read as “prevents liquid from entering its respective slot of the plurality of slots, and wherein the manual removal of blocker plates allows liquid to enter a corresponding slot of the plurality of slots”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims 
particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 & 16  recite the limitation “wherein the tank defines a plurality of channels; a jig device disposed within the upper chamber, the jig device comprising: a slot assembly comprising: a plurality of slot plates interposed between a plurality of slot blocks for defining respective slots”  which is unclear how “a tank  defines” a plurality of channels and also unclear is the arrangement of  “a jig device disposed within the upper chamber” since the entire tank is claimed as the upper chamber.  Looking to Figure 3 it seems the arrangement of elements is a top portion 107 with an internal upper chamber 128 with both connected to a lower portion comprising a lower tank 121 containing a plurality of channels 122.  The limitation should read something similar to “A spray measurement apparatus, comprising: a casing defining a top portion, a bottom portion, and opposing first and second side portions, wherein the top portion comprises a top opening to an upper chamber; wherein the top portion is connected to the lower portion where the lower portion comprises a tank contains a plurality of channels; a jig device disposed within the upper chamber, 

Claims 1 & 16 recite the limitation “the jig device comprising: a slot assembly comprising:  73116943.112a plurality of slot plates interposed between a plurality of slot blocks for defining respective slots; and a plurality of blocker plates disposed within the slot assembly, wherein each of the plurality of blocker plates is configured to be disposed within a respective slot of the slot assembly” which is unclear as to the structure and the arrangement of the blocker plates disposed within the slot assembly.  Looking to the specification [PGPUB 0019: a jig device having a plurality of blocker plates disposed within a respective slot corresponding to a particular wafer location that allows for identification of one or more malfunctioning spray nozzles during operation of the spray management apparatus].  The limitation would add clarity if it read similar to “the jig device comprising: a slot assembly comprising:  73116943.112a plurality of slot plates interposed between a plurality of slot blocks for defining respective slots provided to insert objects to be sprayed; and a plurality of blocker plates where each blocker plate is disposed within a respective slot of the slot assembly to block the spray from entering a slot,  and wherein a respective slot is associated with one of the plurality of the lower portion tank channels such that a liquid sprayed by one or more spray nozzles at a respective unblocked slot is collected at one of the plurality of channels.

Indication of Allowable Subject Matter
Claims 1-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action.

Regarding Claims 1 & 16. The prior art fails to disclose or motivate one skilled in the art to provide a spray measurement system and device that sprays objects placed in slots if a blocker plate is not in place on the slot and where an amount of spray is measured by the spray leaving the slots into a lower portion tank with a plurality of channels by a pressure transducer connected to each channel.  The pressure transducers connected to the channels measure the amount of fluid in each chamber.  

The closest prior art is Cho that teaches a spray measurement system and device that sprays objects if a full blocker plate is not on the nozzle, where the amount of over spray pools in a channel and the amount of fluid in the channel is determined by weighing the chamber with a load cell.  Cho does not disclose a plurality of slots where the spray enters the slot then flows to a corresponding channel where pressure transducers measure the amount of spray in the channels. The prior art of spraying devices with a plurality of slots that feed into channels do not provide measurements of spray amount or volumes in a channel. Spray amount or volumes are typically determined by monitoring the nozzles and not by monitoring the overspray run-off captured in the channels.    The measuring of the amount of overspray into the channels provides detail on the overall spraying procedure beyond the amount of spray leaving the nozzle and the feature of measuring the volume of fluid in the channel by a pressure sensor stands over the art of record.

Note:    This indication of allowable subject matter is based upon the features which are presently found in the claims. In overcoming the above rejections, should applicants choose to delete features which are presently in the claims, this indication of allowable subject matter may no longer apply. Examiner therefore suggests that applicants overcome the above rejection under 35 U.S.C. 112(b) by amending the claims to replace the indefinite language with claim language which precisely and particularly defines the invention. The preferred way to correct the lack of antecedent problem or other types of similar problems that have been raised above would be to provide a clear antecedent basis for the feature rather than to delete the language. Deleting features which are presently in the claims broadens the scope of the claims and thus may render the indication of allowable subject matter no longer applicable.

Prior Art Considered but not Utilized
The prior art made of record and not relied upon and is considered pertinent to applicant's disclosure is provided in the following table:
Prior Art Document Identifier
Inventor
Comment
US 20160086833 
MOESENBICHLER; Wolfgang et al.
Teaches the basic structure of wafers in slots configured for spraying.  No measuring devices for measuring fluid that is sprayed on the wafers.
US 20050284375 
Leeds, Kodjo  et al.
Teaches the basic structure of wafers in slots configured for spraying.  No measuring devices for measuring fluid that is sprayed on the wafers.
US 20070039633 
Tamaki; Sadaharu
Teaches arrangement of nozzles to slots and has outlet channels at the bottom of the tank.  No volume measurement devices 
US 20060040111 
Dolechek; Kert L. et al.
Measures volume by a flowmeter of fluid sprayed at the nozzle
US 20020179122 
Thompson, Raymon F.  et al.
Teaches the basic structure of wafers in slots configured for spraying.  No measuring devices for measuring fluid that is sprayed on the wafers.
US 20070272146 
Cho; Kang Il
Closest prior art as channels are formed block plates are used and volume of spray is measured with load cell and not the claimed pressure sensor
US 4197000 A
Blackwood; Robert S.
Provides a clear depiction of the spraying process.  No measuring of spray volume directly.  Volume is calculated
US 20050284375 
LEEDS K et al.
Teaches the basic structure of wafers in slots configured for spraying.  No measuring devices for measuring fluid that is sprayed on the wafers.
WO 03008114 
SCRANTON DANA R et al.
Provides a teaching of a tank with fluid at the bottom of the wafers and measures a fill level However, fluid is not exclusively from spray.
WO 0204136 A1
NEIL C et al.
Teaches the basic structure of wafers in slots configured for spraying.  Tank indicated but no channels and no measuring devices for measuring fluid that is sprayed on the wafers.
US 20100078044 
CHEN H et al.
Provides a single slot for spraying a wafer but volume is measured through nozzle not in a tank.
US 20070275157 
Cho; Kang II
Volume of spray is measured by pressure sensor leaving the nozzle not measured in a channel after traveling through a slot.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Monica S. Young whose telephone number is (303) 297-4785.  The examiner can normally be reached on Mon-Fri 7:30- 6:00 MST.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at hhttp://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MONICA S YOUNG/Examiner, Art Unit 2856                                                                                                                                                                                                        
/ALEXANDER A MERCADO/Primary Examiner, Art Unit 2856